STARBOARD INVESTMENT TRUST 116 South Franklin Street Rocky Mount, NC 27804 252-972-9922 October 25, 2011 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Starboard Investment Trust (“Trust”) (File Nos. 333-159484 and 811-22298); on behalf of the Guardian Diversified Fund, a series of the Trust Ladies and Gentlemen, Enclosed herewith for filing on behalf of the Trust, pursuant to: (1) the Securities Act of 1933; (2) the Investment Company Act of 1940; and (3) Regulation S-T, is Post-Effective Amendment No.53 to the Registration Statement on Form N-1A of the Trust. Post-Effective Amendment No. 53 is being filed for the purpose of delaying the effectiveness of the Trust’s Post Effective Amendment No. 44 to the Registration Statement on Form N-1A filed August 11, 2011 for the Guardian Diversified Fund. If you have any questions concerning the foregoing, please contact the undersigned at 252-972-9922, extension 249. Yours truly, Starboard Investment Trust /s/A. Vason Hamrick A. Vason Hamrick, Secretary
